UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
RACHELLE OVERBY,                        )
                                       )
            Plaintiff,                 )
                                       )
      v.                               ) Civil Action No. 07-2038 (RBW)
                                       )
ROBERT GATES, SECRETARY,               )
DEPARTMENT OF DEFENSE,                 )
                                       )
            Defendant.                 )
_______________________________________)

                                                      ORDER

         The parties appeared before the Court on July 15, 2010, for a hearing on the defendant's

motion for summary judgment, which the plaintiff opposed. 1 Upon consideration of the parties'

oral representations and their written filings, and for the reasons expressed orally by the Court

from the bench at the conclusion of the motion hearing, it is hereby

         ORDERED that Defendant's Motion for Summary Judgment is DENIED, given that

material questions of fact exist as to whether the plaintiff's assigned responsibilities were

essential functions of her job and whether the plaintiff was provided with reasonable

accommodations throughout her employment. It is further




1
         The Court considered the following submissions in deciding the motion: Memorandum of Points and
Authorities in Support of Defendant's Motion for Summary Judgment; Defendant's Statement of Undisputed
Material Facts; Plaintiff's Opposition to Summary Judgment; Plaintiff's Responses to Defendant's Statement of
Material Facts; and Defendant's Reply to Plaintiff's Opposition to Defendant's Motion for Summary Judgment. The
Court also considered the plaintiff's sur-reply, and in so doing granted the Plaintiff's Motion for Leave to File a Sur-
reply in Opposition to Defendant's Motion for Summary Judgment, which the defendant opposed, see Defendant's
Opposition to Plaintiff's Motion for Leave to File Sur-Reply; see also Plaintiff's Reply in Support of Motion for
Leave to File Sur-reply in Opposition to Defendant's Motion for Summary Judgment.
         ORDERED that given the plaintiff's oral representation that she is voluntarily dismissing

her race-based theory of discrimination, any claim based on the theory of racial discrimination is

hereby DISMISSED. 2 It is further

         ORDERED that the parties shall appear before this Court for a pretrial conference 3 in the

Court's chambers on the sixth floor of the William B. Bryant Annex to the E. Barrett Prettyman

United States Courthouse, 333 Constitution Avenue, N.W., Washington, D.C. 20001.

         SO ORDERED this 19th day of July, 2010.


                                                                 _______/s/________________
                                                                 REGGIE B. WALTON
                                                                 United States District Judge




2
           The two remaining claims in this action arise from allegations of intentional discrimination based on the
plaintiff's disability of deafness and the defendant's failure to accommodate the plaintiff's disability of deafness.
3
         A separate Order addressing the pretrial conference procedures will be issued.